Citation Nr: 1805988	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  12-23 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disorder, claimed as arthritis of the bilateral hands.

2.  Entitlement to service connection for a right wrist disability.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. N. Shannon, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1989 to October 1989; from July 2000 to October 2003 and from September 2005 to January 2007, with service in Southwest Asia shown.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky which denied the enumerated claims.  The appeal is now in the jurisdiction of the RO in Montgomery, Alabama.

In December 2017, the RO granted service connection for carpal tunnel syndrome of the bilateral wrists and service connection for a left wrist strain.  As discussed below, this award constitutes a full grant of the Veteran's service-connection claim for a bilateral wrist condition, and the issue addressed in the November 2017 Supplemental Statement of the Case (addressing service-connection for a right wrist disability) will be dismissed.

The issue of entitlement to service connection for a bilateral hand condition is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

A December 2017 rating decision awarded service connection for all identified disabilities of the bilateral wrists-namely, carpal tunnel syndrome of the right wrist, carpal tunnel syndrome of the left wrist, and a left wrist strain.






CONCLUSION OF LAW

There is no justiciable case or controversy before the Board with respect to whether service connection is warranted for a right wrist disability.  38 U.S.C. § 7105 (West 2012).

REASONS AND BASES FOR FINDING AND CONCLUSION

In a May 2017 decision, the Board remanded the Veteran's service-connection claim for a bilateral wrist disorder, claimed as joint pain, for additional evidentiary development.  Upon examination, a VA examiner in October 2017 diagnosed the Veteran with carpal tunnel syndrome of both the right and left wrist, as well as a chronic left wrist strain.  The VA examiner linked each of these disabilities to the Veteran's service, and the RO in turn awarded service connection for each wrist disability in a December 2017 rating decision.  This award post-dated a November 2017 Supplemental Statement of the Case that denied the Veteran's service connection claim for a right wrist disability, finding no current diagnosis.  In light of the subsequent award of service connection for each identified disability of both wrists, there is no case or controversy that remains to be adjudicated with respect to the Veteran's original claim of entitlement to service connection for a bilateral wrist disorder.  As such, insofar as a service-connection claim for a right wrist disability has been re-certified to the Board, it is dismissed herein.  See 38 U.S.C.A. § 7105(d).


ORDER

The issue of entitlement to service connection for a right wrist disorder is dismissed.


REMAND

While additional delay is regrettable, the Board finds a remand is necessary in order to properly adjudicate the Veteran's claim for a bilateral hand condition.
In its May 2017 remand, the Board requested that a VA examiner consider whether any disability of the left and/or right hand existed, and if not attributable to a stand-alone diagnosis, to discuss whether such could be attributed to qualifying chronic disability (undiagnosed illness) or medically undefined chronic multisymptom illness, as defined under 38 C.F.R. § 3.317.

The October 2017 VA examiner indicated that the Veteran had no diagnosed disability of the hands.  However, the examiner did not adequately discuss whether symptoms described at the examination-to include numbness and paresthesias of the hands, flare-ups in his hands twice a week lasting for several hours, and hand grip of four out of five-were related to an undiagnosed illness or chronic multisymptom illness.  Although the examiner included no diagnosis in "Section 1" of the examination report, the examiner later noted that reduction in muscle strength was in fact due to a diagnosis listed in Section 1.  That diagnosis remains unclear.

The Board believes another hand examination should be scheduled to assess the nature of the Veteran's claimed symptoms, and to fully address the questions as to etiology presented by the Board in its prior remand.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any additional treatment records, both VA and private, pertinent to these issues identified by the Veteran.

2. Schedule the Veteran for a VA hand and finger examination by a physician other than the October 2017 VA examiner.  The claims file should be made available and reviewed by the physician.  The examiner should take a history from the Veteran as to the progression of the symptoms involving his hands.  Upon review of the record, interview of the Veteran, and examination, the physician is asked to respond to each of the following:

a.) Identify all wrist and/or hand disabilities found on 
examination and identified during the pendency of the claim (since March 2010).  

b.) Did any diagnosed disability of the left and/or right hand clearly and unmistakably pre-exist any period of military service (July 1989 to October 1989; from July 2000 to October 2003; and from September 2005 to January 2007)?

c.) If so, has any pre-existing disability of the left and/or right hand clearly or unmistakably NOT been aggravated (permanently worsened beyond its natural progression) by any period of active military service?

d.) If either or both (a) and (b) above are answered in the negative for any disability, the examiner must determine whether it is at least as likely as not (50 percent or greater probability) that such disability of the left and/or right hand had it onset during military service to include the Veteran's service in Southwest Asia.  

e.) For any symptoms or clusters of symptoms that cannot be identified with a diagnosis, the examiner should state whether such is considered a qualifying chronic disability, such as an undiagnosed illness or a medically undefined chronic multisymptom illness, as defined under 38 C.F.R. § 3.317. 

f.) If such is found to be a qualifying chronic disability/medically undefined chronic multisymptom illness, the examiner should opine whether it at least as likely as not, the disability began in, or was caused by his service in Southwest Asia.

g.) If any of the Veteran's hand symptoms are manifestations of the Veteran's service-connected carpal tunnel syndrome of the right and left wrist, or left wrist strain, this should be made clear.

In answering these questions, the examiner is asked to discuss the evidence which includes the service treatment records which suggest a disorder pre-existed the Veteran's 2000 period of active service by a few months.  The examiner should also address the previous VA examination reports of record and those examiners' findings and conclusions, as well as any other pertinent evidence of record, as appropriate.

All opinions must be accompanied by a comprehensive rationale.  

3. Finally, readjudicate the Veteran's hand disability claim.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and provide the Veteran and his representative an opportunity to respond before returning to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


